Title: To Benjamin Franklin from Jonathan Williams, Jr., 4 February 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes Feb. 4. 1779.—
The last Post from Cherbourg brought me the inclosed Packet under a blank Cover with Mr Morris’s Name on the Back.— As the Cover was marked Collonie I imagine it has been laying sometime in the West Indies and therefore contains nothing new, but should there be anything interesting which can be communicated with propriety, please to desire Billy to give me a Line.— A Brig arrived a few Days since at L’orient from Edington [Edenton], the Capt reports that Byron died of an Inflamation in his Stomach—that the Troops were embarking at New York—that Genl Washington with the grand Army was moving to the Northward—and that Genl Green with a considerable Detachment was sent to the Southard: This Brig left N Carolina about the middle of December.
I am ever with the greatest Respect Your dutiful and affectionate Kinsman
Jona. Williams J
Doctor Franklin
 
Notations: Jona. Williams Nantes / Feby 4 1779
